 Case 1:19-cr-00120-H-BU Document 31 Filed 06/19/20                            Page 1 of 3 PageID 65


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

UNITED STATES OF AMERICA,

       P1aintiff,

                                                                     No. 1:19-CR-120-H-BL

DONALD MATTHEW BASTA,

       Defendant.


     ORDER ACCEPTING REPORT AND RECOMMENDATION AND ORDER
             REFERRING TIIE ISSIJE OF DETENTION TO TIIE
                I,JNITED STATES MAGISTRATE JUDGE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. $ 636(b)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea ofguilty, and Basta is hereby adjudged guilty of Distribution and Receipt of Child

Pomographyinviolationof18U.S.C.SS2252A(a)(2)and2252A@)(1). Sentencewillbe

imposed in accordance with the Court's scheduling order. The Court now refers the issue                    of

mandatory detention pending sentencing to the Honorable Magisrate Judge Parker.

l.     Backgrounil

       The Indictment charges a violation of 1 8 U   .   S   .   C . 51   2252A(a)(2) and 22524@)(1)   ,



that is Distribution and Receipt of Child Pomography. On Jtne 4,2020, Basta pled guilty

to the charge. The Honorable Magistrate Judge Parker recommended that the plea be
 Case 1:19-cr-00120-H-BU Document 31 Filed 06/19/20                               Page 2 of 3 PageID 66


accepted. Having accepted that recommendation, Basta has now been adjudged guilty                            of
Distribution and Receipt of Child Pomography.

2.        Legal Stanalard Governing Mandatory Detention

          Title   18   United States Code, Section 3la3@)(2) mandates derention after               a   guilty

plea if the offense of conviction is among those listed in 18 U.S.C. g 3142(0(1XA)-(C).

Section 3142(f)(1)(A) details three categories of            crime-a crime of violence, a violation of

Section 1591, or an offense listed in Section 2332b(g)(5)@). Here, Distribution and Receipt

of Child Pomography is a crime of violence.

          A crime ofviolence is defined, among other things,              as a   felony under Chapters 77,

1094, 110, or 117 of Title 18. 18 U.S.C.           $   3156(a)(   ).   Chapter 110 includes the statute of

conviction at issue in this case-18 U.S.C. $$ 2252A(a)Q) and 2252A@)(l).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"(A)(i)   the   judicial officer finds there is a substantial litelihood that        a   motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community." Id. Additionally, a person otherwise "subject to detention

under Section 3143@)(2), and who meets the conditions ofrelease set forth in Section

31a3(a)(1) or (b)(1), may be ordered released, under appropriate conditions, by the judicial

officer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropriate.        "   18   U.S.C. $ 3145(c).




                                                         2
 Case 1:19-cr-00120-H-BU Document 31 Filed 06/19/20              Page 3 of 3 PageID 67



       The Court thus refers this matter to the Honorable Magistrate Judge Parker to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Parker for resolution.
                            ta
       So ordered on June-.ll-:[, 2020.




                                                                 tu.
                                                           WESLEYHEND
                                                            STATES DISTRICT JUDGE




                                              3
